K.K. HALL, Circuit Judge,
dissenting:
Bramble Grizzle worked in the coal mines for thirty-five years, and he retired because of failing health in June, 1983. Six months later, he died of a frightful array of pulmonary afflictions. His immediate cause of death was a pulmonary hemorrhage, in turn caused by lung cancer. He suffered from emphysema, pulmonary edema, and clinical pneumoconiosis. In addition to coal dust, Grizzle’s lungs were subjected to a pack of cigarettes per day for forty years. Nevertheless, to receive survivor’s black lung benefits, his widow must show only that, whatever the deleterious — even inevitably fatal — effect of cigarette smoking, Grizzle’s death was hastened in some way by the impact of coal dust exposure on his lungs. Inasmuch as I do not believe that the ALJ posed or answered this question, I would remand for reconsideration. Accordingly, I dissent.
I.
The basic reason I dissent is simply stated. In Shuff v. Cedar Coal Co., 967 F.2d 977 (4th Cir.1992), cert. denied, — U.S. -, 113 S.Ct. 969, 122 L.Ed.2d 124 (1993), we endorsed, over an employer’s protest, the Director’s interpretation of “substantially contributing cause of death”: pneumoconiosis substantially contributes “if it serves to hasten death in any way.” 967 F.2d at 979. In Shuff, the claimant’s decedent had died of pneumonia, which may have been related to black lung, but his primary ailment was pancreatic cancer. Indeed, his death from pancreatic cancer was “imminent” had the pneumonia not intervened. Still, we accepted the Director’s interpretation and remanded for reconsideration.
In this ease, neither the ALJ nor BRB mentioned the “hastens death in any way” standard. The majority concludes that the “hastens death” determination was made implicitly, but I think there is no way to know that from the decision. Accordingly, I would remand for reconsideration under the Shuff standard.1
*1100II.
Moreover, as in any case, I would instruct the ALJ on remand to bear in mind that “true doubt” is to be resolved in favor of the claimant. The validity of this rule, which would only come into play if the evidence is equally probative, was the primary battleground in the briefs and argument.
The employer argues that, because the Black Lung Act incorporates the procedures of the Longshore and Harbor Workers’ Compensation Act, which in turn incorporates the Administrative Procedures Act, the APA’s general allocation of burden of proof applies: the burden is always on the proponent of a fact to prove it. Because the claimant must prove entitlement to black lung benefits, reasons the employer, the true doubt rule is invalid. If the evidence is equally probative, the claimant, as the proponent of the factual assei’tion, should lose. This argument seems to have been raised contemporaneously throughout the coalfields, as it has been ruled on by three different circuits since we heard argument in this case. The Third Circuit has recently declared the true doubt rule invalid, but the Sixth and Seventh Circuits have upheld it. Greenwich Collieries v. DOWCP, 990 F.2d 730 (3rd Cir.1993); Skukan v. Consolidation Coal Co., 993 F.2d 1228 (6th Cir.1993); Freeman United Coal Mining Co. v. DOWCP, 988 F.2d 706 (7th Cir.1993). Inasmuch as resolving this issue is not necessary to its decision, the majority chooses not to enter this intercircuit fray. See supra at 1098 n. 7. However, because I would remand, I will address the matter.
The most direct response to the employer’s argument is that the Supreme Court has flatly held that APA § 7(d) allocates only the burden of going forward, rather than the ultimate burden of persuasion. NLRB v. Transportation Management Corp., 462 U.S. 393, 403-404 n. 7, 103 S.Ct. 2469, 2476 n. 7, 76 L.Ed.2d 667 (1983). However, there are several other reasons to uphold the true doubt rule’s validity. First of all, the Director’s interpretation of the black lung statute is entitled to substantial deference. Pauley v. BethEnergy Mines, — U.S. -, 111 S.Ct. 2524, 115 L.Ed.2d 604 (1991). Second, many courts, including this one, have applied the true doubt rule, and the rule has been discussed without criticism by the Supreme Court. Greer v. DOWCP, 940 F.2d 88, 90 n. 3 (4th Cir.1991); Old Ben Coal Co. v. Luker, 826 F.2d 688 (7th Cir.1987); Ware v. DOWCP, 814 F.2d 514 (8th Cir.1987); Mullins Coal Co. v. DOWCP, 484 U.S. 135, 156-157 n. 29, 108 S.Ct. 427, 438-39 n. 29, 98 L.Ed.2d 450 (1987) (where presumption is invoked by a single piece of evidence, “a single item of equally probative contrary evidence will not be sufficient to rebut the presumption.”) Third, the true doubt rule has been recognized under the Longshore Act for decades, see Young & Co. v. Shea, 397 F.2d 185, 188 (5th Cir.1968), cert. denied, 395 U.S. 920, 89 S.Ct. 1771, 23 L.Ed.2d 237 (1969) (“all doubtful fact questions are ... resolved in favor of the injured employee” (collecting cases)), and the Black Lung Benefits Act’s incorporation of the APA is through the Longshore Act. Finally, the legislative history uniformly supports giving a miner the benefit of the doubt.2 Indeed, even while sponsoring the 1981 amendments, which tightened eligibility rules, Senator Hatch stated that “the burden would, of course, be on [the employer] to present medical evidence to rebut evidence by the survivor which otherwise would appear to establish eligibility for benefits.” 127 Cong.Rec. 31978 (1981).
DOWCP has interpreted the Act to put the initial burden of production on the claimant, and unless he establishes a prima facie case, the claim is denied. However, because of the evidentiary difficulties in proving the existence and severity of the disease, the Director has placed a burden of persuasion on the employer to rebut a prima facie showing of entitlement. In this light, the “true doubt” rule is entirely consistent with the ordinary “preponderance of the evidence” *1101standard, because the employer has the burden of persuasion, and the claimant wins all ties.
There is nothing revolutionary about evi-dentiary leniency toward claimants under a workers’ compensation statute, not only because such statutes have a beneficent purpose, but also because liberality toward claimants is the quid pro quo for employers’ immunity from potentially ruinous common-law tort suits. Employers who complain about an occasional undeserved award of benefits should ponder whether they would rather take their chances in an ordinary tort suit.
In short, I think that the true doubt rule is valid.
III.
Next, inasmuch as the evidentiary dispute in this case pitted Grizzle’s treating physician against a whole battery of opposing experts, I would like to say a few words about the way black lung claims are litigated and expert opinions are weighed.
The Sixth Circuit recently expressed considerable exasperation at what it perceived as abuses of expert testimony in black lung eases. Woodward v. Director, OWCP, 991 F.2d 314 (6th Cir.1993). Without necessarily endorsing every word of its criticisms, I will say that I share the Sixth Circuit’s general frustration. The black lung program has abruptly changed course several times over the past twenty-five years, each as a congressional reaction to the stinginess or profligacy of the preceding regime. With all its twists and turns, the program has still never traveled on a path satisfactory to everyone.
The current norm is the contest of physician’s reports. If this exercise ever had a fresh, truth-seeking outlook, it has long since faded. Tell me where the miner lives and the name of the respondent employer, and I can make a pretty accurate guess as to who the various experts are and what their reports say. Though the employer’s resources usually translate into more experts, I am not singling out one side for blame. Disability, or the lack thereof, seems inevitably in the eye of the paid beholder.
I don’t know how this tired, scandalously slow process can be rejuvenated. Maybe Congress will “fix” it yet another time; maybe not. I do think, though, that the current battle of mimeographed opinions can regain some vigor only if the parties are freely permitted to make an evidentiary record concerning the potential biases of the experts. See Robinson v. Pickands Mather & Co., 914 F.2d 36, 36 (4th Cir.1990) (ALJ denied claimant opportunity to show bias of employer’s expert through expert’s financial records).
Finally, on a related point, though I agree with the majority’s general holding that a treating physician’s opinion is not entitled to per se dispositive weight, we should not forget that a treating physician knows his patient as a human being rather than as a claim number, and his opinions are generally developed in an attempt to treat the patient rather than to provide an opinion for hire. Thus, a treating physician has at least a basis for credibility that should not be disregarded without articulable cause.
Because I would remand for reconsideration in light of Shuff v. Cedar Coal Co., I respectfully dissent.

. The employer also requests that we graft a de minimis exception onto the Shuff" hastens death in any way" standard. The Director resists this proposal. According to the Director, a de min-imis exception would simply add an unworkable subjective layer to a determination that is already complex enough. Is a day of life substantial? Is an hour de minimis? Does it depend on whether the dying person is in a coma, quietly contemplative, or consumed by fear? These are questions for philosophers and theologians, not the Department of Labor.


. See, c.g., 1972 U.S.Code Cong. & Admin.News 2305, 2315 (Senate committee reports that "in the absence of definitive medical conclusions there is a clear need to resolve doubts in favor of the deceased miner or his survivors”); S.Rep. No. 209, 95th Cong. 1st Scss. (1977) (Senate Human Resources Committee "expresses- its expectation that the Secretary of Labor will promulgate standards which give the benefit of any doubt to the coal miner.”)